Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 1 of 13 PageID #: 109
                          5p;i                                                             FILED
                                                     [l©iDWi                            IN CLERKS OFFICE
                                                                                    U.S. district COURT E.D.N.Y.
  ^4:^ ?,' i? $ W<> » f to* 4^ k»

    Magistrate Judge Steven L. Tiscione                  NGV 0 S 2020
                                                                          1        ★ NOV 0 5 202,0 ^
    United States District Court
    Eastern District of New York                  PRO SE OFFICE                    BROOKLYN OFFICE

     Case No.: l:19-cv-06791-RPK-ST



     Dear Judge Tiscione:

    During my deposition 1 have answered to my best knowledge all question they have asked
   me and I have repeated that 1 did not do business with Star Subrau I only did business with
   Motor sport-advertising which, Doug Filardo represents! I have had only designed mailers
   based on his request and sent invoices to Motor sport advertising that is all. Payment always
   came from Motor sport. 1 have answered the same questions over and over since 2017.

    Star lawyers have sent several times Private Investigators to my house and city to investigate
    me, my wife which, she has nothing to do with my previous business. They went around the
    city ask about my reputation which they had a good review as they said.
    Attached please see answers to different questions they keep changing and sent me by many
    emails.


    1 would like to ask Mr Jamie to stop sending his emails asking for the same thing and I
    repeatedly said 1 am busy till December 25''^ for health enrollment period. 1 do not have any
    different answers.


    Thanks you Honor.
    John Alexander
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 2 of 13 PageID #: 110




    United States District Court
    Eastern District of New York
    225 Gadman Plaza East
    Brooklyn, NY 11201
   (718)613-2665                                               SCHEDULING
    ORDER CV-19-6791(RPK)



    I have no document to answer any of the below requests:

    I have done business witli Doug since I did business with Toyota across
         the sti^et for newspaper and niagazine.

    I only did direct mail with Doug

    Design the piece through the current promotion with Subaru ofAmerica

    Doug APPROVE IT THEN HE CHOOSE THE MAILING LIST AND
         WE MAIL IT THROUGH DIFFERENT MAILING AGENCY TO
         THE TARGET MARKET.

    Doug has a great response and continue to do business with the company
         then.


    I retired the company in 2017 and let! the building with all document
          and equiptnent, donate all funiiture. My accountant Michael
          Shoriy Died frem Cancer 4years ago! I have no record willi what
         soever any document.



    All documents relating to the allegations contained in the Complaint.

      I do not have any document related the the allegation.
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 3 of 13 PageID #: 111




     All documents relating to the allegations contained in the Answer,
         including each
         affirmative defense. 6

     I do not have any document related the the allegation.


     All ESI, that relates to work performed by You for Star Auto Group.

         1 do not have any related document to work perfonnance; the
         company out of business since 2017 and I never done business for
         Star Auto,


         New Vision was just a vendor to Motor Sport Advertising to
         design a mailer.


     All documents reflecting the amount of monies Defendants received
         for work purportedly performed by Defendants and/or Filardo for
         Star Auto Group, including but not limited to correspondence,
         personal deposit slips, cash receipts, bank records, payroll records,
         pay stubs, W-2 forms, 1099 forms.

      1 do !iot have any related document to previous work was presented to
          Douglas Filardo(Motor Sport Adveitising) The company is no
         longer in business since 2017.



    signatory

    I do not have any related document to previous work was presented to
          Douglas Filardo(Motor Sport Advertising) The company is no
         lonser in business since 2017,




                                                                      -H   •-i.   . L . .. li
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 4 of 13 PageID #: 112




    deposited

    I do not have any related document to previous work was presented to
          Douglas Filardo(Motor Sport Advertising) The company is no
         longer in business since 2017.

    on which Group.

    1 do not iiave any related docuiiient to previous work was presented to
          Douglas Filardo(Motor Sport Advertising) The company is no
         longer in business since 2017,

   transcripts, facsimiles, emails and related metadata (including but not
   limited to emails to and from both "john@nvadvertising.net" and
   "jalexander@myhst.com"), transmission records, text messages, instant
   messages, phone messages, voicemails, or audio or video tapes, and
   emails related to any communications between Defendants and Star
   Auto Group and/or Filardo concerning work to be performed for Star
    Auto Group and/or Filardo.

    1 do not have any related document to previous work was presented to
          Douglas Filardo(Motor Sport Advertising) The company is no
         longer in business since 2017,

     All documents related to any agreements, invoices, bills, and/or receipts
    concerning work Defendants performed for Star Auto Group and/or
    Filardo.

    \ do not have any related document to previous work was presented to
          Douglas Filardo(Motor Sport Advertising) The company is no
         longer in business since 2017.

    All of Defendants' federal and state tax returns from January 1, 2010
    through the

    r do not have any related document to tax return. All company document
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 5 of 13 PageID #: 113




         was disposed since silting down 2017.

    All documents identifying every bank account to which Defendants are
    or were a from January 1, 2010 through the present.

    1 do noi have any related document related bank transaction as was
         closed. You have hacked access to the bank account and showed
         me a copies of the transactions.

    All bank records and statements related to bank accounts into which
    Defendants any monies they received from Filardo and/or Star Auto
    Group.

    I never did business with Star Auto, or raceivcd any monies from this
         company. I do not have any related document related bank
         transaction as was closed. You have hacked access to the bank
         account and showed me a copies of the transactions

    All documents reflecting any deposits into and withdrawals from any
    bank account Defendants are or were a signatory while performing work
    for Filardo and/or Star Auto

    I never did business with Star Auto, or received any monies from this
         company. I do not have m\y related document related bank
         transaction as was closed. You have hacked access to the bank
         account and showed me a copies of the transactions

    All documents and ESI, including, but not limited to, correspondence,
    notes,

    I do not have any correspondence or notes. The company out of business
         since 2017.


    All documents related to any agreements, invoices, bills, and/or receipts
    with any vendors or companies, related to the work Defendants
    performed for Star Auto Group and/or Filardo.
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 6 of 13 PageID #: 114




    !do not have any related document to Invoices or agix:enienl. The
         company is out of business since 2017

     All documents concerning transfers of monies between Filardo and
    Defendants for work Defendants perfonued for Star Auto Group and/or
    Filardo.

    1 do not have any record otTsuch documents, Douglas Filardo has it.
    You hacked the bank account and obtained a copy ofstatements between
    Motor Sport Advertising and NV production, you have showed it to me
    on our conference last month.

     All documents showing all payments made by either of the Defendants
    to Star Auto Group, Filardo, or any other vendor/individual related to the
    work Defendants performed for Star Auto Group and/or Filardo.
    1 did not do payment or any transactions to or from Star Auto or done
    any business with!

    All documents related to any mailings(or proof of mailings) that
    Defendants performed on behalf of Star Auto Group and/or Filardo.
    I do not have any record of such documents, Douglas Filardo has it. You
    hacked the bank account and obtained a copy ofstatements between
    Motor Sport Advertising and NV production, you have showed it to me
    on our conference last month. NV no longer in business. All related
    documents to any work done to Motor Sport was delivered to Douglas
    Motor Sport Advertising and was satisfied

    All documents related to communications between either of the
    Defendants and any other person concerning the allegations contained in
    the Complaint, including, but not limited to ESI, letters, emails,
    facsimiles, text messages, instant messages, or audio or videotapes.
    I do not have any record of such documents. All business was done and
    received by Motor Sport Advertising related to designed mailers.
    All ESI and documents concerning the business status of any entity
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 7 of 13 PageID #: 115




    Defendants' created or have/had an interest in, including, but not limited
    to filings within Florida, New York, and New Jersey Department of
    State (e.g. articles of incorporation, request for tax identification
    number) or any other state.

    1 do not have any i ccord of such documents. All business was done and
    received by Motor Sport Advertising related to designed mailers.
    All documents, calendars, diaries, or notes of events maintained by
    either of the Defendants relating to the work Defendants performed for
    Star Auto Group and/or Filardo.

    I do not have any record of such documents. AH business was done and
    received by Motor Sport Advertising related to designed mailers.
    All documents, exhibits and other tangible evidence which Defendants
    will proffer as evidence in trial in this matter. In response to this request,
    please identify and produce only documents which have not been
    produced in response to a prior request contained herein.
    I do not have any record of such documents. All business was done and
    received by Motor Sport Advertising related to designed mailers.


    All documents that relate to any lawsuit or other legal proceeding to
    which either of the Defendants are or have been a party, including both
    civil and criminal.

    I do not have any document related to any lawsuit and I never been in
    one before.

    All documents related to work Defendants performed for Star Auto
    Group and/or Filardo related to television advertisements.
    I do not have any document related to any work performed to Star Auto,
    We never done a television advertising to Motor Sport, only produced a
    video.
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 8 of 13 PageID #: 116




   All documents related to communications between Defendants and
   Valassis Communications, Inc. related to Star Auto Group and/or
   Filardo concerning work for Star Auto Group.

   I do not have any document iTelaled to any communication. All
   documents related to company was disposed since the company out of
    business.

   All documents regarding Nagwa Youseifs position as Executive
   Producer with New Vision and NY as previously indicated on New
   Vision's website,"www.nvadvertising.net". Any documents discovered
   or received subsequent to your response shall be furnished to

    Nagwa Youssef never worked for the company,or had any partnership
    with the company in the past. She only consulted for TV production as
   reporter once.
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 9 of 13 PageID #: 117




    I don't understand your response. I made 24 requests for documents
    at your deposition which I memorialized in an email to you after your
    deposition. The judge ordered you to respond to each of them. What
    you sent is not responsive to these 24 requests, which, again, were
   the following:
   These are different than the question you have asked before the last
   cession! YOU KEEP COMING UP WITH DIFFERENT QUESTION!
   Have answered all your questions and i do not have any record of any
   realted document to previous business. Been out of business since
   2017 , all document were sent to Motorsport Advertising Doug Filardo.

     1. Copy of your current passport / do not have one
     2. Copy of your current driver's license. / this is not related to your
         case!
     3. All communications and documents, including, but not limited to,
        correspondence, notes, transcripts, facsimiles, emails and
        related metadata (including but not limited to emails to and from
        both "john@nvadvertising.net" and "jalexander@myhst.com"),
        transmission records, text messages, instant messages, phone
        messages, voicemails, or audio or video tapes, and emails
        related to any communications between you and Ansira
        concerning work to be performed for Star Auto Group and/or
        Filardo. /1 do not have any related document to previous
         business
     4. All communications (including but not limited to emails and text
        messages) between you and Douglas Filardo and/or Motorsports
        Advertising concerning Star Auto Sales of Queens LLC,
        including but not limited to, services you and or New Vision
        Advertising performed for Star Auto Sales of Queens LLC on
         behalf of Douglas Filardo and/or Motorsports Advertising. /I do
         not have any related document to previous business
     5. Ail communications (including but not limited to emails and text
        messages) between you and Douglas Filardo and/or Motorsports
        Advertising concerning the lawsuit filed by Star Auto Sales of
        Queens LLC against you. /I do not have any related document to
         previous business
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 10 of 13 PageID #: 118




      6. All documents received by New Vision Advertising and/or Hanle
         Iskander from Subaru's corporate office authorizing the use of
         certain images in advertisements for Star Subaru. /I do not have
          any related document to previous business
      7. The double-sided document you were viewing during your
         deposition that lists New Vision Advertising's clients. You can
         find it on the previous website.
      8. Complete the attached 4506-T so that we can obtain the tax
          returns for New Vision Advertising for 2010-2016. 1 do not have
          any related document to previous business
      9. Tax returns for Hanie Iskander/John Alexander since 2010. If
          you do not have any of the tax returns, complete a form 4506-T
          and provide to me. I do not have any related document to
          previous business
      10. Tax returns for Nagwa Youseif since 2010. If you do not have
          any of the tax returns, complete a form 4506-T and provide to
          me. She never been involved in business at all. I have no idea
          where you get that from.
      11. Copy of insurance licenses. I do not have any related document
          to previous business
      12. The full names, last known addresses, and phone numbers for
          Kristy and Anita, the two office employees that worked on Star
          Subaru for New Vision Advertising I do not have any related
          document to previous business employees.
      13. All checks issued to Kristy and Anita I do not have any related
          document to previous business
      14. The names, addresses and telephone numbers of the four (4)
          companies that performed mailings for New Vision Advertisirig I
          do not have any related document to previous business either I
          have record of
      15. Cell phone records establishing all communications with Douglas
          Filardo.l do not have any record of previous business since 2017
      16. Sample of an invoice for New Vision Advertising. I do not have
          any related document to previous business but I told you many
          times how it looks like.
      17. The bank account number for Nagwa Youseifs Bank of America
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 11 of 13 PageID #: 119




          account. She never been involved in business neither any
          transactions.
      18. The bank account number for New Vision's Wells Fargo account.
          You hacked that account and you have the statement already
          which you showed me last time.
      19. All documents related to the payment/transfer of money from
          Motorsports Advertising, Douglas Filardo, and/or Francine
          Filardo to New Vision Advertising and or Hanie Iskander/John
          Alexander. I do not have any related document to previous
          business.
      20. All bank records and statements related to deposits into and
          withdrawals from any bank account onto which the defendants
          and/or New Vision Advertising are or were a signatory while
          performing work for Douglas Filardo/Motorsports Advertising I do
          not have any related document to previous business
      21. All documents, including, but not limited to, correspondence,
          notes, transcripts, facsimiles, emails and related metadata
         (including but not limited to emails to and from both
         "john@nvadvertising,net" and "jalexander@myhst.com"),
          transmission records, text messages, instant messages, phone
          messages, voicemails, or audio or video tapes, and emails
          related to any communications between Defendants and Star
          Auto Group and/or Filardo concerning work to be performed for
          Star Auto Group and/or Filardo. I do not have any related
          document to previous business
      22. All documents related to any lawsuit or criminal proceedings in
          which you were involved. I do not have any related document.
      23. All documents regarding Nagwa Youseif's position as Executive
          Producer with New Vision and NV as previously indicated on
          New Vision's website, "www.nvadvertlsing.net" She never been
          in position with the company. Website was for advertising
          purpose only not a work contract

      24. All screenshots you took of Plaintiff's documents during your

         deposition. What screenshots?
    Before I write to the court, please confirm that you will not respond to
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 12 of 13 PageID #: 120




    these 24 requests.

    I wish that will help you
Case 1:19-cv-06791-RPK-ST Document 26 Filed 11/05/20 Page 13 of 13 PageID #: 121




                                                                                   5c,V\a
                                                                                   S2.5>°\ tAcVcuii.W)Co<^                    IN
                                                                                                                        U.S. Dl.'^      Fir"-
                                                                                                                                                ^'Y.
                                                                                                                                                                                 TALLEVAST, FL
                                                                                         UvvJV \o"^                     * NOV 0 D 2020 ^
                                                                                     cS>D-'o SoJrc, ^ L,"^                                                      i no«a
                                                                                                                                                                  U£aJ
                                                                                                                                                                         11201
                                                                                                                                                                                  S1 dO
                                                                                                                                                                                   Sc   > fi   a OB*
                                                                                                                                                                                 R2304E104902-1
                                                                                                       FILED
                                                                                             -     rNCLEP-'
                                                                                             Vs.DIST^
                                                                                             -k HOV 0
                                                                                                 BROOKL^
                                                                                                       F\L-ED
                                                                                                 u.s
                                                                                                       ^OV 0 5 2020 ★
                                                                                                                              ^'v'sYOici Gdu^'V-
                                                                                                  BROOKLYN OFFICE
                                                                                   y\i                                               CacXvmovN ^VaZ£X
                                                                                                                           tc-SA"                  \,y^^\2o \
